Exhibit 10.1

August 29, 2007

Accentia Biopharmaceuticals, Inc.

The Analytica Group, Inc.

TEAMM Pharmaceuticals, Inc.

324 South Hyde Park Ave., Suite 350

Tampa, Florida 33606

Attention: Chief Financial Officer

 

  Re: Overadvance Side Letter

Reference is hereby made to that certain Amended and Restated Security Agreement
dated as of April 29, 2005, and amended and restated as of February 13, 2006, by
and among Accentia Biopharmaceuticals, Inc., a Florida corporation (“Parent”),
The Analytica Group, Inc., a Florida corporation (“Analytica”), TEAMM
Pharmaceuticals, Inc., a Florida corporation by way of joinder dated as of
July 13, 2006 (“Teamm” and, together with Analytica and Parent, the “Companies”
and, each a “Company”) and Laurus Master Fund, Ltd. (“Laurus”) (as amended,
modified and/or supplemented from time to time, the “Security Agreement”).
Capitalized terms used but not defined herein shall have the meanings ascribed
them in the Security Agreement.

Reference is made to the letter agreement, dated as of July 13, 2006 (the
“Second Overadvance Date”), by and between the Companies and Laurus (the “Second
Overadvance Waiver”), pursuant to the terms of which Laurus agreed to make loans
to the Companies in excess of the Formula Amount from the Second Overadvance
Date through January 1, 2007 (the “Second Overadvance”). As of the date hereof,
$400,000 of the Second Overadvance still remains outstanding. Laurus hereby
agrees that the outstanding balance of the Second Overadvance shall be deemed to
be part of the Third Overadvance (as defined herein) and shall be governed by
the terms of this letter agreement.

Subject to satisfaction of the Third Overadvance Conditions (as defined below),
Laurus is hereby notifying the Companies of its decision to again exercise the
discretion granted to it pursuant to Section 2(a)(ii) of the Security Agreement
to make Loans to the Companies during the Period (as defined below) in excess of
the Formula Amount (the “Third Overadvances”, which shall be deemed to include
the outstanding principal balance of the Second Overadvance). Subject to
satisfaction of the Third Overadvance Conditions, the aggregate principal amount
of the Third Overadvances shall at no time hereafter exceed $4,400,000 (the
“Maximum Third Overadvance Limit”).

In connection with making the Third Overadvances, during and in respect of the
period commencing on the date hereof through and including October 21, 2007 (or
earlier to the extent that the Third Overadvances are earlier permanently repaid
in full per the terms of the proviso set forth at the end of this sentence) (the
“Period”), Laurus hereby waives compliance with Section



--------------------------------------------------------------------------------

3 of the Security Agreement, but solely as such provision relates to the
immediate repayment requirement for Third Overadvances. Laurus further agrees
that solely for such Period (but not thereafter), (i) the incurrence and
existence of the Third Overadvances in itself shall not trigger an Event of
Default under Section 19(a) of the Security Agreement and (ii) notwithstanding
anything to the contrary set forth in Section 5(b)(ii) of the Security
Agreement, during the Period, the rate of interest applicable to such Third
Overadvances shall be the “prime rate” published in The Wall Street Journal from
time to time (the “Prime Rate”), plus two percent (2%) (collectively, the “Third
Overadvance Rate”). Interest shall be (i) calculated on the basis of a 360 day
year, and (ii) payable monthly, in arrears, commencing on October 1, 2007 on the
first business day of each consecutive calendar month thereafter through and
including the expiration of the Period, whether by acceleration or otherwise.
All other terms and provisions of the Security Agreement and the Ancillary
Agreements shall remain in full force and effect. For the avoidance of doubt,
all proceeds applied by any Company in repayment of its obligations to Laurus
hereunder and under the Security Agreement and the Ancillary Agreements shall be
first applied as a repayment of the Third Overadvances unless otherwise agreed
by Laurus. Once repaid, Third Overadvances may be reborrowed during the Period
provided that the aggregate amount of all outstanding Third Overadvances shall
not at any time exceed the Maximum Third Overadvance Limit.

The Companies hereby each acknowledge and agree that Laurus’ obligation to fund
the Third Overadvances on the date hereof and each permitted reborrowing thereof
after the date hereof (subject to the Maximum Third Overadvance Limit) shall, at
the time of such making of such Third Overadvance or reborrowing, and
immediately after giving effect thereto, be subject to the satisfaction of the
following conditions (the “Third Overadvance Conditions”): (i) no Event of
Default shall exist and be continuing as of such date; and (ii) all
representations, warranties and covenants made by the Companies in connection
with the Security Agreement and the Ancillary Agreements shall be true, correct
and complete as of such date.

The Companies hereby agree and acknowledge that they shall, on a joint and
several basis: (x) permanently and immediately repay in full all Third
Overadvances upon expiration of the Period together with accrued interest and
fees which remain unpaid in respect thereof and (y) immediately repay all Third
Overadvances which are at any time in excess of the Maximum Third Overadvance
Limit during the Period, together with accrued interest and fees which remain
unpaid in respect thereof. The failure to make any required repayment of the
Third Overadvances shall give rise to an immediate Event of Default.

In consideration of the foregoing, the receipt and sufficiency of which is
hereby acknowledged, the Companies shall, on the date hereof, pay to Laurus
Capital Management, LLC, the investment advisor of Laurus (“LCM”), a
non-refundable servicing payment in an amount equal to $70,000. The foregoing
payment is referred to herein as the “Servicing Payment.” The parties
acknowledge that the Servicing Payment is a reasonable estimate of the expenses
that LCM will incur in monitoring and servicing the Third Overadvances, and the
Servicing Payment is intended to enable LCM to defray such expenses. Such
payment shall be deemed fully earned on the date hereof and shall not be subject
to rebate or proration for any reason.

 

2



--------------------------------------------------------------------------------

The Parent understands that it has an affirmative obligation to make prompt
public disclosure of material agreements and material amendments to such
agreements. It is the Parent’s determination that this letter and the terms and
provisions of this letter, (collectively, the “Information”) are material and
will be disclosed in an 8-K filing to be filed by the Parent within four
(4) days of the date hereof and in the form otherwise prescribed by the SEC. The
Parent has had an opportunity to consult with counsel concerning this
determination.

This letter may not be amended or waived except by an instrument in writing
signed by each of the Companies and Laurus. This letter may be executed in any
number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
signature page of this letter by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof or thereof, as the case may
be. THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. This letter sets forth the entire agreement between
the parties hereto as to the matters set forth herein and supersede all prior
communications, written or oral, with respect to the matters herein.

This letter agreement shall for all purposes be deemed to be an Ancillary
Agreement.

 

3



--------------------------------------------------------------------------------

If the foregoing meets with the Companies’ approval please signify the
Companies’ acceptance of the terms hereof by signing below.

 

LAURUS MASTER FUND, LTD.

By:

 

/s/ David Grin

Name:

  David Grin

Title:

  Director

AGREED AND ACCEPTED ON THE DATE HEREOF:

 

ACCENTIA BIOPHARMACEUTICALS, INC.

By:

 

/s/ Francis E. O’Donnell, Jr.

Name:

  Francis E. O’Donnell, Jr., M.D.

Title:

  Chairman and CEO

THE ANALYTICA GROUP, INC.

By:

 

/s/ Francis E. O’Donnell, Jr.

Name:

  Francis E. O’Donnell, Jr., M.D.

Title:

  Chairman

TEAMM PHARMACEUTICALS, INC.

By:

 

/s/ Francis E. O’Donnell, Jr.

Name:

  Francis E. O’Donnell, Jr., M.D.

Title:

  Chairman and CEO